DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on May 17, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemetz et al. (USP 5,992,257) in view of either one of Shim et al. (USP 8,235,827) or Lord (USP 1,240,065).

Nemetz does not teach the compliant mechanism configured with a camming device.  However, it was known in the art to configure a compliant mechanism as claimed.  For example, Shim teaches a compliant mechanism having a camming arrangement (10,30) with a spring (40), wherein the camming and spring arrangements produce a biasing force between a rotational input movement and a rotational output movement of the compliance mechanism. 
Alternatively, Lord teaches a compliant mechanism having a camming arrangement (3) with a spring (10,11), wherein the camming and spring arrangements produce a biasing force between a rotational input movement and a rotational output movement of the compliance mechanism. 
.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658